Proceeding pursuant to section 128 of the Public Service Law, to review respondent’s determination dated August 9, 1976, which, inter alia, granted a certificate of environmental compatibility and public need to Long Island Lighting Company for the construction of specified electric transmission facilities.. Determination confirmed, and petition dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence and is not arbitrary, capricious or an abuse of discretion. The hearing examiner did not err in grouping the Towns of Islip and Smithtown together for the limited purpose of the testimony of one Dr. Chang. Since he was produced by the Town of Smithtown, the Town of Islip was properly denied the right to cross-examine him. Hopkins, J. P., Suozzi, Mollen and O’Connor, JJ., concur.